DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0059699 A1 toMathe et al. (hereinafter "Mathe") in view of U.S. Patent Application Publication 2017/0110504 A1 to Panchawagh et al. (hereinafter "Panchawagh").
Claim 1, Mathe teaches an ultrasonic sensor pixel circuit, comprising: a detection module, wherein a first terminal of the detection module is connected with an ultrasonic sensing unit, a second terminal of the detection module is connected with a first signal terminal, and the detection module is configured to generate a detection voltage according to an electric signal output from the ultrasonic sensing unit under control of the first signal terminal (Figs. 3-4A; Para. 42-49 of Mathe; Rbias voltage may be used to enable the peak detectors of the activated pixel sensors for detecting one or more peaks of the energy or voltage received from the piezoelectric layer… pixel sensor 400 comprises a peak detector 420 including transistor N3 and a diode D1… N3 comprises a drain coupled to an input metallization pad 410 of the pixel sensor 400, a source configured to receive a diode bias voltage, and a gate configured to receive a clear signal. The diode D1 includes an anode configured to receive the diode bias voltage); and an output module, wherein a first terminal of the output module is connected with a third terminal of the detection module, a second terminal of the output module is connected with a read line (Figs. 3-4A; Para. 42-59 of Mathe; pixel sensor 400 further comprises a read out transistor N2… output pixel voltage VOUT of the pixel sensor 400 is produced at a corresponding column read out line).
Mathe does not explicitly disclose that the output module is configured to generate an output signal according to the detection voltage and provide the output signal to the read line.
However, Panchawagh teaches generating an output signal according to a detection voltage and providing the output signal to a read line (Fig. 8A-8B; Para. 81-86 of Panchawagh; Vout, representing a magnitude of reflected ultrasonic signals received by the PMUT 500, may be read by additional circuitry…  ultrasonic signals (e.g., the ultrasonic wave 264 shown in FIG. 2) may be emitted by PMUT 500 as a result of an excitation signal provided by way of Rx bias electrode 839 to the lower electrode 512 of the PMUT 500… sensor pixel circuit 836 includes the PMUT 500, a diode D801, a transistor M801, a transistor M802, and a transistor M803. The transistor M801 may be responsive to array power (AP) and may serve as a source follower, allowing a signal on the gate of M801 to be transferred to transistor M803 (the “pass transistor M803”) and to the output Vout (when the pass transistor M803 is turned on). The diode D801 and the transistor M801 (the “source follower transistor M801”) may be responsive to a diode bias voltage. The diode bias voltage level may be applied to the gate of source follower transistor M801 when the diode D801 is forward biased or when the transistor M802 (the “reset transistor M802”) is turned on).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the output module is configured to generate an output signal according to the detection voltage and provide the output signal to the read line using the teachings of Panchawagh in order to modify the device taught by Mathe. The motivation to combine these analogous arts would have been to provide a PMUT array configured as a fingerprint sensor, wherein, some thousands of PMUT elements may be arranged in an array, wherein each PMUT element may be required to be read out at a sufficiently fast rate that a user fingerprint may be imaged and authenticated in a short time period (Para. 2, 4 of Panchawagh).

Regarding Claim 5, the combination of Mathe and Panchawagh teaches an ultrasonic transmission control module connected with the ultrasonic sensing unit and a transmission (Fig. 4A; Para. 48 of Mathe; Rbias voltage source 448).

Regarding Claim 6, the combination of Mathe and Panchawagh teaches a reset module connected with the third terminal of the detection module and a reset terminal, wherein the reset module sets the third terminal of the detection module to a second potential under control of the reset terminal (Fig. 8A; Para. 81 of Panchawagh; M802 (the "reset transistor M802")).

Regarding Claim 7, the combination of Mathe and Panchawagh teaches that the ultrasonic transmission control module comprises: a first transistor, wherein a first electrode of the first transistor is connected with the ultrasonic sensing unit, a second electrode of the first transistor is connected with the first signal terminal, and a control electrode of the first transistor is connected with the transmission control terminal (Fig. 4A; Para. 48 of Mathe; Rbias voltage source 448
NOTE – Modifying the Rbias voltage source 448 to include a first transistor would only require routine skill for a person of ordinary skill in the art based on the combination of Mathe and Panchawagh. Therefore, one of ordinary skill in the art would have pursued having the ultrasonic transmission control module comprise a first transistor, wherein a first electrode of the first transistor is connected with the ultrasonic sensing unit, a second electrode of the first transistor is connected with the first signal terminal, and a control electrode of the first transistor is connected with the transmission control terminal so as to reduce the power requirements of a data capture device).

Regarding Claim 8, the combination of Mathe and Panchawagh teaches that the output module comprises a driving unit that generates the output signal according to the detection voltage, wherein, the driving unit comprises a second transistor, a first electrode of the second transistor is connected with a first power supply, a second electrode of the second transistor is connected with the read line, and a control electrode of the second transistor is connected with the third terminal of the detection module (Fig. 8A; Para. 81 of Panchawagh; transistor M801).

Regarding Claim 9, the combination of Mathe and Panchawagh teaches that the output module further comprises a read unit located between and connected with the driving unit and the read line, the read unit is further connected with a read terminal, and the read unit is configured to provide the output signal to the read line under control of the read terminal, wherein, the read unit comprises a third transistor, a first electrode of the third transistor is connected with the second electrode of the second transistor, a second electrode of the third transistor is connected with the read line, and a control electrode of the third transistor is connected with the read terminal (Fig. 8A; Para. 81 of Panchawagh; transistor M803).

Regarding Claim 10, the combination of Mathe and Panchawagh teaches that the reset module comprises: a fourth transistor, wherein a first electrode of the fourth transistor is connected with a second signal terminal, a second electrode of the fourth transistor is (Fig. 8A; Para. 81 of Panchawagh; M802 (the "reset transistor M802")).

Regarding Claim 11, the combination of Mathe and Panchawagh teaches a display panel comprising a plurality of ultrasonic sensor pixel circuits according to claim 1 (Figs. 2B-2C; Para. 55-56 of Panchawagh).

Regarding Claim 12, the combination of Mathe and Panchawagh teaches that the plurality of ultrasonic sensor pixel circuits are integrated and arranged in a pixel circuit layer of the display panel, or the plurality of ultrasonic sensor pixel circuits are arranged below the pixel circuit layer of the display panel (Figs. 2B-2C; Para. 55-56 of Panchawagh).

Regarding Claim 13, Mathe teaches a driving method of an ultrasonic sensor pixel circuit, comprising the following acts: in a first detection stage, generating a detection voltage according to an electrical signal output from an ultrasonic sensing unit (Figs. 3-4A; Para. 42-49 of Mathe; Rbias voltage may be used to enable the peak detectors of the activated pixel sensors for detecting one or more peaks of the energy or voltage received from the piezoelectric layer… pixel sensor 400 comprises a peak detector 420 including transistor N3 and a diode D1).
Mathe does not explicitly disclose in a second detection stage, generating an output signal according to the detection voltage, and providing the output signal to a read line.
Panchawagh teaches generating an output signal according to a detection voltage, and providing the output signal to a read line (Fig. 8A-8B; Para. 81-86 of Panchawagh; Vout, representing a magnitude of reflected ultrasonic signals received by the PMUT 500, may be read by additional circuitry…  ultrasonic signals (e.g., the ultrasonic wave 264 shown in FIG. 2) may be emitted by PMUT 500 as a result of an excitation signal provided by way of Rx bias electrode 839 to the lower electrode 512 of the PMUT 500… sensor pixel circuit 836 includes the PMUT 500, a diode D801, a transistor M801, a transistor M802, and a transistor M803. The transistor M801 may be responsive to array power (AP) and may serve as a source follower, allowing a signal on the gate of M801 to be transferred to transistor M803 (the “pass transistor M803”) and to the output Vout (when the pass transistor M803 is turned on). The diode D801 and the transistor M801 (the “source follower transistor M801”) may be responsive to a diode bias voltage. The diode bias voltage level may be applied to the gate of source follower transistor M801 when the diode D801 is forward biased or when the transistor M802 (the “reset transistor M802”) is turned on).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include in a second detection stage, generating an output signal according to the detection voltage, and providing the output signal to a read line using the teachings of Panchawagh in order to modify the device taught by Mathe. The motivation to combine these analogous arts would have been to provide a PMUT array configured as a fingerprint sensor, wherein, some thousands of PMUT elements may be arranged in an array, wherein each PMUT element may be required to be read out at a sufficiently fast rate that a (Para. 2, 4 of Panchawagh).

Regarding Claim 14, the combination of Mathe and Panchawagh teaches that before the first detection stage, the method further comprises: in a third detection stage, setting a third terminal of a detection module to a second potential, wherein the third terminal of the detection module is configured to provide the detection voltage (Fig. 8A; Para. 81-86 of Panchawagh; ultrasonic signals (e.g., the ultrasonic wave 264 shown in FIG. 2) may be emitted by PMUT 500 as a result of an excitation signal provided by way of Rx bias electrode 839 to the lower electrode 512 of the PMUT 500… sensor pixel circuit 836 includes the PMUT 500, a diode D801, a transistor M801, a transistor M802, and a transistor M803. The transistor M801 may be responsive to array power (AP) and may serve as a source follower, allowing a signal on the gate of M801 to be transferred to transistor M803 (the “pass transistor M803”) and to the output Vout (when the pass transistor M803 is turned on). The diode D801 and the transistor M801 (the “source follower transistor M801”) may be responsive to a diode bias voltage. The diode bias voltage level may be applied to the gate of source follower transistor M801 when the diode D801 is forward biased or when the transistor M802 (the “reset transistor M802”) is turned on).

Regarding Claim 15, the combination of Mathe and Panchawagh teaches that before the first detection stage, the method further comprises: in an ultrasonic transmission stage, providing a first potential to the ultrasonic sensing unit; after the second detection stage, the (Fig. 8A; Para. 81-86 of Panchawagh; ultrasonic signals (e.g., the ultrasonic wave 264 shown in FIG. 2) may be emitted by PMUT 500 as a result of an excitation signal provided by way of Rx bias electrode 839 to the lower electrode 512 of the PMUT 500… sensor pixel circuit 836 includes the PMUT 500, a diode D801, a transistor M801, a transistor M802, and a transistor M803. The transistor M801 may be responsive to array power (AP) and may serve as a source follower, allowing a signal on the gate of M801 to be transferred to transistor M803 (the “pass transistor M803”) and to the output Vout (when the pass transistor M803 is turned on). The diode D801 and the transistor M801 (the “source follower transistor M801”) may be responsive to a diode bias voltage. The diode bias voltage level may be applied to the gate of source follower transistor M801 when the diode D801 is forward biased or when the transistor M802 (the “reset transistor M802”) is turned on).

Regarding Claim 16, the combination of Mathe and Panchawagh teaches that before the first detection stage, the method further comprises: in an ultrasonic transmission stage, providing a first potential to the ultrasonic sensing unit; after the second detection stage, the method further comprises: in a reset stage, setting the third terminal of the detection module to a second potential, wherein the third terminal of the detection module is configured to provide the detection voltage (Fig. 8A; Para. 81-86 of Panchawagh; ultrasonic signals (e.g., the ultrasonic wave 264 shown in FIG. 2) may be emitted by PMUT 500 as a result of an excitation signal provided by way of Rx bias electrode 839 to the lower electrode 512 of the PMUT 500… sensor pixel circuit 836 includes the PMUT 500, a diode D801, a transistor M801, a transistor M802, and a transistor M803. The transistor M801 may be responsive to array power (AP) and may serve as a source follower, allowing a signal on the gate of M801 to be transferred to transistor M803 (the “pass transistor M803”) and to the output Vout (when the pass transistor M803 is turned on). The diode D801 and the transistor M801 (the “source follower transistor M801”) may be responsive to a diode bias voltage. The diode bias voltage level may be applied to the gate of source follower transistor M801 when the diode D801 is forward biased or when the transistor M802 (the “reset transistor M802”) is turned on).

Regarding Claim 18, the combination of Mathe and Panchawagh teaches a display panel comprising a plurality of ultrasonic sensor pixel circuits according to claim 5 (Figs. 2B-2C; Para. 55-56 of Panchawagh).

Regarding Claim 19, the combination of Mathe and Panchawagh teaches a display panel comprising a plurality of ultrasonic sensor pixel circuits according to claim 6 (Figs. 2B-2C; Para. 55-56 of Panchawagh).

Regarding Claim 20, the combination of Mathe and Panchawagh teaches a display panel comprising a plurality of ultrasonic sensor pixel circuits according to claim 8 (Figs. 2B-2C; Para. 55-56 of Panchawagh).

Allowable Subject Matter
Claims 2-4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest ultrasonic sensor pixel circuit according to claim 1, wherein the detection module comprises: a pull-up unit, wherein the pull-up unit is connected with the ultrasonic sensing unit and the first signal terminal, and the pull-up unit is configured to superpose the electric signal output from the ultrasonic sensing unit on a second potential under the control of the first signal terminal, to enable a trough potential of the electric signal to be at the second potential; and a potential hold unit, wherein the potential hold unit is connected with the pull-up unit, the potential hold unit is configured to generate the detection voltage according to an electrical signal superposed on the second potential, wherein the detection voltage is a sum of the second potential and a peak-to-peak value of the electrical signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622